Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US 2014/0211316 A1) in view of Hayashi et al. (US 2013/0329297 A1).
Regarding Claim 1, Furui et al. discloses an antiglare sheet for an image display device (para 0046, lines 1-3), comprising an antiglare layer (abstract) laminated to a transparent resin base material (para 0228), wherein the antiglare layer is a cured (para 0252) hard coat layer (para 0234, line 1-4) having a ten point average roughness Rz of 0.3 µm to 1.5 µm (para 0232, lines 7-9), a thickness of 3 µm to 10 µm (para 0248), an internal haze value Hi of 1.8% (Table 2, Example 9), and an overall haze value Ha of 2% (Table 2, Example 9). Furui et al. further discloses a low refractive index layer, which is a cured composition laminated to the surface of the antiglare layer and having a thickness of 80 nm to 120 nm (para 0245, lines 1-6). 
Furui et al. does not disclose the haze value Hm of the laminate with the low refractive index layer.
Hayashi et al. discloses an antireflection film, comprising rough hard coat antiglare layer and a low refractive index layer (Abstract), wherein the haze value of the antireflective film is 0.5% (para 0140). A low haze value maintains high light transmittance and display quality (para 0082). Hayashi also discloses the low 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Furui et al. to incorporate the teachings of Hayashi et al. and produce an optical laminate comprising the antiglare layer having an Ha of 2% as taught in Furui, and the clear hard coat layer, such that the Hm of the optical laminate is 0.5%, as taught in Hayashi. Doing so would produce an optical laminated member with high light transmittance and display quality.
These Ha and Hm values satisfy the formula in Claim 1.
Regarding Claim 6,
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Furui et al in view of Hayashi et al. to further incorporate the teachings of Hayashi et al. to produce an optical laminated member comprising a clear hard coating composition having a viscosity of 5 mPa·s. Doing so would produce an optical laminated member with a uniform coating film.
Regarding Claim 8, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Furui et al. further discloses the antiglare sheet (optical laminated member) is produced by coating the resin composition that is to form the antiglare layer with an irregular form on the outermost surface on a transparent base material (para 0246), and drying and curing that antiglare layer (para 0252), and the low refractive index layer is provided on the outer surface of the antiglare sheet of the invention (para 0244) and cured (para 0245). Furui et al. further discloses an image display device employing the antiglare sheet (para 0103; Claim 9).
While Furui et al. in view of Hayashi et al. disclose the antiglare sheet employed in an image display device, there is no explicit disclosure that the side of the transparent substrate not having the antiglare hard coat layer and clear coat layer is to be disposed so as to face a surface of the display unit as claimed. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Furui et al. in view of Hayashi et al. disclose antiglare sheet as presently claimed, it is clear that the antiglare sheet would be capable of performing the intended use, i.e. that the side of the transparent substrate not having the antiglare hard coat layer and clear coat layer is to be disposed so as to face a surface of the display unit, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding Claim 9, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. While Furui et al. in view of Hayashi et al. disclose the antiglare sheet employed in an image display 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Furui et al. in view of Hayashi et al. disclose antiglare sheet as presently claimed, it is clear that the antiglare sheet would be capable of performing the intended use, i.e. for an in-vehicle device touch panel display, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding Claim 11, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Furui et al. further discloses the antiglare layer comprising a binder resin comprising 
Although Furui et al. in view of Hayashi et al. does not disclose that the antiglare hard coat layer is a layer on a surface of which a bumpy shape has been formed by bringing a mold base having a bumpy shape on its surface into surface contact with an uncured coating layer of the coating composition for forming an antiglare layer and then removing the mold base, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Furui et al. in view of Hayashi et al.  meets the 
Regarding Claim 12, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 11 above.
Although Furui et al. in view of Hayashi et al. does not disclose that the antiglare hard coat layer is a layer on a surface of which a bumpy shape has been formed by curing an uncured coating layer of the coating composition for forming an antiglare layer with a mold base having a bumpy shape on its surface being kept in surface contact with the uncured coating layer and then removing the mold base, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Furui et al. in view of Hayashi et al.  meets the requirements of the claimed optical laminated member, Furui et al. in view of Hayashi et al. clearly meet the requirements of present claims.
Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. in view of Hayashi et al. as applied to claim 1 above, and further in view of Lin et al. (US 2013/0158140 A1).
Regarding Claims 2 and 3, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Furui further discloses the antiglare layer comprises dipentaerythritol hexa(meth)acrylate and dipentaerythritol penta(meth)acrylate (paras 0203, 0204) which is identical to the first component of present invention. Furui et al. does not disclose the second component of the antiglare layer as claimed.
Lin et al. discloses antireflection coating comprising adhesive which is acrylic resin made from combination of monomers including isobornyl methacrylate, methyl methacrylate, and methacrylic acid (para 0022) which is identical to second component of present invention. Lin et al. discloses this 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Furui et al. in view of Hayashi et al. to incorporate the teachings of Lin et al. to produce an optical laminated member wherein the coating composition for forming the antiglare layer further comprises the composition of Lin et al, comprising acrylic resin made from monomers including isobornyl methacrylate, methyl methacrylate, and methacrylic acid which is identical to second component of present invention. Doing so would reduce reflection loss of the photo energy and improve the light transmittance.
While there is no disclosure in Furui et al. in view of Hayashi et al. and Lin et al. that surface irregularities of the antiglare hard coat layer are surface irregularities derived from phase separation between the first component and the second component as claimed, given that Furui et al. in view of Hayashi et al. and Lin et al. disclose the antiglare layer having the first and second components identical to those used in the present invention, it is clear that the antiglare layer 
Regarding Claim 4, Furui et al. in view of Hayashi et al. and Lin et al. discloses all the limitations of the present invention according to Claim 1 above. Line et al. further discloses the antiglare coating composition comprising 3-40% solids (hollow particles and adhesive – para 0029) and ratio of hollow particles to adhesive (para 0027) from which it is calculated there is approximately 67-95% adhesive based on hollow particles and therefore, approximately 2-38% adhesive (acrylic resin) in the composition. Therefore, Lin et al. discloses 2-38% acrylic resin made from combination of monomers including isobornyl methacrylate, methyl methacrylate, and methacrylic acid (para 0022), which meets the claimed amount of second component. 
Furui et al. discloses using 85% dipentaerythritols multifunctional acrylates (para 0270). Although the dipentaerythritol multifunctional acrylates in the example of paragraph 0270 are not dipentaerythritol hexa(meth)acrylate and dipentaerythritol penta(meth)acrylate, given that paragraph 0204 of Furui et al. discloses the equivalence and interchangeability of all the dipentaerythritol multifunctional acrylates, it would have been obvious to one of ordinary skill in 
Regarding Claim 5, Furui et al. in view of Hayashi et al. and Lin et al. discloses all the limitations of the present invention according to Claim 1 above. While there is no disclosure that the antiglare hard coat layer of Furui et al. in view of Hayashi et al. and Lin et al. has a surface free energy as presently claimed or a contact angle as presently claimed, given that Furui et al. in view of Hayashi et al. and Lin et al. discloses an antiglare hard coat layer as presently claimed, including ten-point average roughness identical to that in the present invention, it is clear that the antiglare hard coat layer would inherently possess the surface free energy and contact angle as claimed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. in view of Hayashi et al. as applied to claim 1 above, and further in view of Mizutani et al. (US 2015/0346408 A1).
Regarding Claim 7, Furui et al. in view of Hayashi et al. discloses all the limitations of the present invention according to Claim 1 above. Furui et al. further discloses the antiglare sheet (optical laminated member) is produced by coating the resin composition that is to form the antiglare layer with an irregular form on the outermost surface on a transparent base material (para 0246), and 
Furui et al. in view of Hayashi et al. does not disclose a decorative layer laminated on another side of the transparent polymer layer.
Mizutani et al. discloses that the peripheral edge of a surface of a front transparent plate on the image display panel side is often subjected to printing for the purpose of decoration and light shielding (para 0009).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the present invention to modify Furui et al. in view of Hayashi et al. to incorporate the teachings of Mizutani et al. to produce an optical laminated member, wherein a decorative layer is printed on the peripheral edge of the transparent polymer layer, on the image display side, which is opposite of the side having the antiglare layer.
Response to Arguments
Applicant’s request for a PTO-892 Form to be filed listing the Furui (US 2014/0211316) reference and the Hayashi (US 2013/0329297) reference is 
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive.
Applicant argues that the claim language “the clear hard coat layer is laminated on a part of the antiglare hard coat layer” requires that there is also a part of the antiglare hard coat layer that is not coated with the clear hard coat layer, so that different areas have different haze values. Applicant argue that this structure is not disclosed by Furui in view of Hayashi.
However, the claim as written only requires that a part (which may be the entirety) of the antiglare hard coat layer is coated with the clear hard coat layer. The claim as written does not require that there is also a part of the antiglare hard coat layer that is not coated with the clear hard coat layer. Therefore, and as set forth above in the prior art rejection, Furui in view of Hayashi also properly meet the claimed difference in haze.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/BETHANY M MILLER/
Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787